- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MARKET ANNOUNCEMENT We hereby inform our shareholders and the market in general as follows: On July 1, 2010, we filed a Form 12b-25 with the US Securities and Exchange Commission (the SEC) notifying the SEC that we had been unable to finalize all the information required for our annual report on Form 20-F for the year ended December 31, 2009 (the 2009 20-F) by the June 30, 2010 prescribed filing date. Accordingly, the deadline to file our 2009 20-F was extended to July 15, 2010 in accordance with Rule 12b-25 of the Securities Exchange Act of 1934. The delay was a result of the fact that during preparation of our US GAAP financial statements for the year ended December 31, 2009, we concluded that we need to revisit certain conceptual aspects of our previously published US GAAP financial statements in relation to (1) the characterization of certain contracts for the purchase of energy as financial leases (specifically, related to the provision of energy in the isolated system), and (2) accounting for our investments in non-consolidated companies, which we do not control. On the date of that filing, we believed that we would be able to complete all required information and file our 2009 20-F by July 15, 2010. However, as a result of the complex nature of the issues, we were unable to complete and file our 2009 20-F by July 15, 2010. At this time, we are unable to provide a specific date by which we will file our 2009 20-F. Our management is committed to filing our 2009 20-F as soon as possible. If there are any material developments in relation to this matter, we will notify our shareholders and the market in general through a future press release Rio de Janeiro, July 16, 2010. Armando Casado de Araujo CFO and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: July19, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
